DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Election and Remarks, filed November 16, 2020, with respect to claims 1, 5-11 and 13-18 have been fully considered and are persuasive.  The restriction of October 6, 2020 has been withdrawn in view of the claim amendment filed November 16, 2020.

Allowable Subject Matter
Claims 1, 5-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 13 and 16 the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“a heater to provide a hot air supply at a flow rate of at most 8 L/s to absorb an evaporated carrier liquid resulting in first airflow comprising a carrier vapour, wherein the heater provides the hot air supply at a temperature of at least 120°C,” [emphasis added]. Claims 5-11, 14, 15, 17 and 18 are considered allowable by virtue of their dependent claims 1, 13 and 16.

Saito et al. US 2015/0132020 teaches in ¶0075 a flow rate of 0.06 m3/min which equates to 1 L/s.
Tanaka US 2014/0205307 teaches a range of flow from 4 x 10-4 m3/sec to 6 x 10-4 m3/sec which equates to 0.4 L/s to 0.6 L/s.
Shindo US 6,321,053 teaches a range of 0.5-2.5 L/min which equates to 0.008-0.04 L/s.
Holtje US 4,760,423 teaches a flow rate of 5 CFM which equates to 2.4 L/s
Umemoto US 2016/0004218 in Fig. 5 teaches a flow rate of 0.2-0.4 m3/min which equates to 3.33-6.66 L/s.
Finally Kimura US 4,623,240 teaches a flow rate of 5 L/min which equates to 0.083 L/s. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/JLE/Examiner, Art Unit 2852